      Case 2:20-cv-00152-MHT-WC Document 2 Filed 03/04/20 Page 1 of 10



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDD            OF ALABAMA
                             NOR              N

LATOYA NELSON,                       MO MAR 14 P 2: 00
                                    DEBRA
                                     u s P.         T I aC LK
       Plaintiff,                                  nCnTA
                                                        L .

            .
            v                                     CASE NO.: 2:1-0"C'V         1   5'
                                                                                   7

GLOVIS ALABAMA,LLC. d/b/a
HYUNDAI GLOVIS,
                                                  JURY TRIAL DEMANDED
       Defendant.


                                       COMPLAINT


       COMES NOW the Plaintiff, Latoya Nelson ("Ms. Nelson" or 'Plaintiff"), by and

through her undersigned counsel ofrecord, and files this Complaint against the Defendant,

GLOVIS ALABAMA,LLC d/b/a HYUNDAI GLOVIS("GLOVIS" or "Defendant"). As

grounds for this Complaint, Plaintiff states the following:

                              JURISDICTION.AND VENUE

       1.       This is a suit authorized and brought to secure protection of and to redress

the deprivation of rights secured by the Title VII of the Act of Congress known as the

"Civil Rights Act of 1964," codified at 42 U.S.C.§ 2000e et seq., as amended by the "Civil

Rights Act of 1991,"("Title VII").

       2.       Jurisdiction is invoked pursuant to 28 U.S.C. §§ 1331 and 1343.




                                              1
      Case 2:20-cv-00152-MHT-WC Document 2 Filed 03/04/20 Page 2 of 10



       3.     The venue ofthis action is properly placed in the Middle District ofAlabama

pursuant to 28 U.S.C. § 1391 because Plaintiff's claims accrued in Montgomery County,

Alabama.

                          ADMINISTRATIVE EXHAUSTION

       4.     Plaintiff filed a Charge of Discrimination with the United States Equal

Employment Opportunity Commission (the "EEOC"), on or about April 3, 2019, with the

assistance of counsel no longer involved in this matter. (See Exhibit "A"). Charge No.

420-2019-01781 (the "First Charge) alleged that Plaintiff was being subjected to a

sexually hostile work environment and retaliation for opposing conduct made unlawful by

Title VII.

       5.     Plaintiff amended the First Charge (the "Amended First Charge) one (1)

week later, on or about April 8,2019, after being terminated for filing the First Charge and

making other, internal reports of sexual harassment.(See Exhibit "B").

       6.     On or about July 31, 2019, out of abundance of caution, the undersigned,

Plaintiffs recently retained counsel, filed a Charge ofDiscrimination with the EEOC.(See

Exhibit "C"). Charge No. 420-2019-03080(the "Second Charge) was filed to ensure that

all of Plaintiff's claims were properly before the EEOC, and that Plaintiff was taking all

steps necessary to ensure that her claims administratively exhausted prior to filing this suit.

       7.     The EEOC issued a Dismissal and Notice of Rights (the "RTS Notice)for

both the First and Second Charges on December 4,2019.




                                              2
         Case 2:20-cv-00152-MHT-WC Document 2 Filed 03/04/20 Page 3 of 10



         8.       The undersigned, on behalf of Plaintiff, received the RTS Notices for

Charges 420-2019-01781 and 420-2019-03080 on December 5, 2019.(See Exhibit"D and
44E
  ' ).

     s 9.         This Complaint is filed within ninety (90) days of Plaintiffs receipt of the

RTS Notices.

          10.     Plaintiff has thus exhausted all administrative remedies available prior to

filing this Complaint.

                                            PARTIES

          11.     Plaintiff is a citizen of the United States of America, who currently resides

in Montgomery County, Alabama.

          12.     Plaintiff is over the age of nineteen (19)years.

          13.     GLOVIS is an "employer" pursuant to Title VII, located in Montgomery

Cour;ty,        Alabama,    whose    principal    address   is   300   Hyundai     Boulevard,

Montgomery, Alabama 36105.

          14.     Defendant was Plaintiffs employer at all times relevant to this Complaint.

                                 FACTUAL ALLEGATIONS

          15.     Plaintiff re-alleges and incorporates by reference paragraphs one(1)through

fourteen(14)above with the same force and effect as iffully set out in specific detail herein

below.

          16.     Plaintiff is a woman.




                                                 3
       Case 2:20-cv-00152-MHT-WC Document 2 Filed 03/04/20 Page 4 of 10



        17.   In or around May 2006, Defendant hired Plaintiff. At the time of her

termination, Plaintiff worked the night shift as the Team Leader in Defendant's Trim

Warehouse.

        18.   During several periods in 2018, Mr. Kelvin Cunningham ("Mr.

Cunningham"), a management level employee and one of Plaintiff's coworkers,

persistently and egregiously sexually harassed and sexually assaulted Plaintiff.

        19.   For example, Mr. Cunningham grabbed Plaintiffs breasts, placed his hand

between Plaintiffs legs, and made numerous sexually charged comments about and to

Plainstiff.

        20.   On March 6, 2019, Mr. Cunningham told Plaintiff that he "had a new

vibratoe' and that Plaintiffshould "let him try it on [her]."

        21.   Disgusted and demeaned by Mr. Cunningham's request, Plaintiff reported

the incident to her Supervisor, Mr. Alfonso Baker("Mr. Baker").

        22.   Mr. Baker instructed Plaintiff to report the harassment to her manager, Ms.

Lakeisha Oden("Ms. Oden").

        23.   Ms. Oden instructed Plaintiff to prepare and submit a statement to Human

Resources.

     , 24.    On March 6,2019,and prior to filing the First Charge,Plaintiffprepared and

submitted "[t]o the Department of Human Resources" a handwritten statement regarding

the sexual harassment.




                                              4
      Case 2:20-cv-00152-MHT-WC Document 2 Filed 03/04/20 Page 5 of 10



       25.    Therein, Plaintiff alleges that she believes she has been "sexually harassed

by all Hyundai upper management" employee, and that that manager was "Mr. Kelvin

Cunningham."

       26.    Plaintiffs statement goes on to provide that Mr.Cunningham has "said some

uncomfortable things" and that he has touched Plaintiff inappropriately, as described

above.

       27.    Plaintiff reported that Mr. Cunningham stated to her that he "ha[d] a new

vibrato?' and that Plaintiff should "let him try it on [her]."

       28.    The following day, March 7, 2019, at Ms. Oden's direction, Plaintiff

communicated with Human Resources Manager, Ms. Barbara Williams("Ms. Williams"),

about the harassment.

       29.    Plaintiff was not scheduled to work March 7,2019 through March 10, 2019.

       30.    On March 12,2019,Plaintiffcontracted influenza, and was held out of work

by her doctor through March 20, 2019.

       31.    Plaintiff returned to work on March 20,2019, and worked her entire shift.

       32.    The following day, March 21,2019, Ms. Oden instructed Plaintiffto see Ms.

Williams before leaving for the day.

       33.    Upon doing so, Ms. Williams advised Plaintiff that she was suspended

without further notice. Ms. Williams did not indicate a reason for Plaintiffs suspension.

       34.    On March 28,2019, Plaintiff contacted Ms. Williams and asked ifshe could

return to work; Ms. Williams advised that she was "working on it."



                                              5
      Case 2:20-cv-00152-MHT-WC Document 2 Filed 03/04/20 Page 6 of 10



       35.    On April 1, 2019, Plaintiff again contacted Ms. Williams about retuming to

worl. Ms. Williams told Plaintiff that she "may have too many points to return to work."

       36.    On April 3, 2019, Plaintiff filed the First Charge, attaching as an exhibit a

signed copy ofthe March 6, 2019 statement submitted to Defendant's Human Resources

Department.

       37.    The same day,Plaintiff placed Defendant's Human Resources Manager,Ms.

Williams, on notice ofthe First Charge having been filed.

       38.    One day later, on April 4,2019, Defendant dispatched a termination letter to

Plaintiff.

       39.    Although the letter was not placed in the mail until after Defendant learned

of Plaintiff's First Charge,the letter was dated for April 1,2019.

       40.    Defendant's stated reason for terminating Plaintiffs employment was that,

"[a]fter carefully investigating [Plaintiffs] attendance issue[d the conclusion is that

[Plaintiff] accumulated 10 points[,] which exceeds Glovis Alabama's policy on maximum

level of points."

       41.    The termination letter also provides that Plaintiffs termination "is effective

as of3/28/19".

       42.    Defendant retaliated against Plaintiff for opposing conduct made unlawful

by Title VII, when it terminated her nearly immediately after she reported sexual

harassment to her employer and filed an EEOC Charge regarding the same.




                                             6
      Case 2:20-cv-00152-MHT-WC Document 2 Filed 03/04/20 Page 7 of 10



                         COUNT I: SEXUAL HARASSMENT

       43.    Plaintiffre-alleges and incorporates by reference paragraphs one(1)through

forty-two (42) above with the same force and effect as if fully set out in specific detail

herein below.

       44.    Plaintiff is a woman.

       45.    Plaintiff was and remains qualified to perform the duties as the Team Leader

in Defendant's Trim Warehouse.

       46.    Defendant's management level employee, Mr. Cunningham, sexually

harassed and assaulted Plaintiffthrough his words and actions in 2018 and 2019.

       47.    Specifically, as described above, Mr. Cunningham forcefully touched

Plaintiffs private parts, and made sexually charged comments that were harassing,

demeaning,threatening, and hurtful.

       48.    Most recently, on March 6, 2019, Mr. Cunningham told Plaintiff he had a

new vibrator, and that he wanted to use it on Plaintiff.

       49.    Such vile statements have no place in the workplace, and Plaintiff reported

the same.

       50.    Mr. Cunningham's words and actions were severe and pervasive.

       51.    Mr. Cunningham's words and actions directed at Plaintiff were severe and

pervasive to the point of altering Plaintiffs terms and conditions ofemployment.

       52.    In that regard, Plaintiff was forced to do all she could to avoid Mr.

Cunningham so as to not be subjected to sexual harassment; the same interfered with her

ability to properly execute her responsibilities.

                                              7
        Case 2:20-cv-00152-MHT-WC Document 2 Filed 03/04/20 Page 8 of 10



        53.   Moreover, as Plaintiff reported to Defendant's Human Resources

Department, she would "avoid walking by [Mr. Cunningham]... [b]ecause [she would] get

sick [to][her] stomach know[ing] what Mr. Cunningham might say...."

        54.   Less than one (1) month after Plaintiff reported the sexual harassment,

Defendant terminated her employment.

        55.   As a result of Defendant's sexual harassment at the hands of Mr.

Cunningham, Plaintiff has been deprived of income. The conduct described above also

caused and causes Plaintiffsevere emotional distress, mental anguish, loss ofenjoyment of

life, inconvenience, and embarrassment.

                                 COUNT II: RETALIATION

        56.   Plaintiffre-alleges and incorporates by reference paragraphs one(1)through

fifty-five (55) above with the same force and effect as if fully set out in specific detail
    a


herein below.

        57.   Plaintiff is a woman.

        58.   Plaintiffwas, and remains,qualified to perform the duties ofthe Team Leader

in Defendant's Trim Warehouse.

        59.   Plaintiff engaged in protected activity prior to her termination on March 6,

2019, when she submitted a written complaint ofsexual harassment to Defendant's Human

Resources department.

        60.   Plaintiffagain engaged in protected activity prior to her termination on April

3,2019, when she filed the First Charge with the EEOC,contemporaneously submitting a

copy ofthe same to Defendant's Human Resources Manager, Ms. Williams.

                                             8
      Case 2:20-cv-00152-MHT-WC Document 2 Filed 03/04/20 Page 9 of 10



       61.    Two (2) days later, Plaintiff received a certified letter from Defendant,

informing her that she had been terminated for accumulating too many attendance points.

      62.     To make it appear that the letter predated Defendant's receipt of Plaintiffs

First'Charge, Ms. Williams dated the terrnination letter April 1, 2019.

      63.     However, the envelope in which Defendant sent the letter shows that it was

not placed in the mail until April 4, 2019, one day after Plaintiffsubmitted the First Charge

to Defendant and the EEOC.

       64.    Defendant terminated Plaintiffs employment because she opposed conduct

made unlawful by Title VII.

      65.     As a result ofDefendant's retaliation, Plaintiff has been deprived ofincome.

The conduct described above also causes Plaintiff emotional distress, mental anguish, loss

of enjoyment of life, inconvenience, and embarrassment.

       WHEREFORE premises considered, Plaintiff demands judgment against the

Defendant for wage damages, compensatory damages, punitive damages, consequential

damages, incidental darnages, the costs of this action, interest, attorney's fees, and any

other, further, and different reliefto which she may be entitled.

      PLAINTIFF DEMANDS TRIAL BY STRUCK JURY.



                                                  Respectfully submitted,




                                                 Attorneyfor Plaintiff

                                             9
        Case 2:20-cv-00152-MHT-WC Document 2 Filed 03/04/20 Page 10 of 10



WRADY MICHEL & KING
505 20th Street North, Suite 1650
Birmingham, Alabama 35203
Joshua@wmalabamalaw.com
Tel: (205)980-5704
Fax: (205)994-2819


DEFENDANT TO BE SERVED BY PROCESS SERVER AT THE FOLLOWING
ADDRESS:

GLOVIS ALABAMA,LLC
d/b/a Hyundai Glovis
c/o QSC LAWYERS INCORPORATING SVC INC.
150 South Peny Street
Montgomery, AL 36104




    $




                                       10
